In a juvenile delinquency proceeding pursuant to Family Court article 3, the appeal is from an order of disposition of the Family Court, Dutchess County (Brands, J.), entered January 28, 1997, which, upon fact-finding orders of the Family Court, Albany County, dated September 6, 1996, and September 27, 1996, respectively, upon the appellant’s admission that he had com*597mitted acts which if committed by an adult would constitute the crimes of petit larceny and attempted assault in the third degree, respectively, adjudged him to be a juvenile delinquent and placed him with the Division for Youth for a period of one year. The appeal brings up for review the fact-finding orders dated September 6,1996, and September 27,1996, respectively.
Ordered that the order of disposition is affirmed, without costs or disbursements.
The Family Court did not improvidently exercise its discretion in placing the appellant with the Division for Youth for a period of one year (e.g., Matter of Peter S., 241 AD2d 457). The appellant’s remaining contention is without merit (see, People ex. rel. Cusano v Leone, 43 NY2d 665, 668, n 2; Matter of James Carton K., 235 AD2d 422; Matter of Bridget TT., 203 AD2d 623). Pizzuto, J. P., Santucci, Joy and Florio, JJ., concur.